DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan B. Olsen on 7/22/21

The application has been amended as follows: 

Claim 5 is being amended as follows:
5. The apparatus according to Claim 9, wherein the plurality of cavities are configured to retain tissue from the inner wall of the blood vessel when the vein wall disruptor is operably engaged to damage the inner wall of the blood vessel.

Allowable Subject Matter
Claims 2-7, 9, 12, and 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated previous claim 21, including intervening claim 20, into independent claim 9. It was noted in the 4/12/2021 Final Rejection that while Shiber (US 6,482,215 B1 cited previously) in view of Pflueger et al. (US 5,304,115, cited previously and hereafter ‘Pflueger’) and further in view of Stevens (US 5,116,350, cited previously) make obvious the limitations of a vascular treatment apparatus comprising: an elongated intraluminal member being shaped and .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/            Examiner, Art Unit 3783